112 U.S. 495 (1884)
ARTHUR, Collector,
v.
MORGAN.
Supreme Court of United States.
Submitted November 26, 1884.
Decided December 22, 1884.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*497 Mr. Solicitor-General for plaintiff in error.
Mr. L.W. Emerson for defendant in error.
MR. JUSTICE BLATCHFORD delivered the opinion of the court. He recited the facts as stated above, and continued:
It was provided by § 2505 of the Revised Statutes of 1874, that the importation of the following articles should be exempt from duty:
1. "Books, household effects, or libraries, or parts of libraries, in use, of persons or families from foreign countries, if used abroad by them not less than one year, and not intended for any other person or persons, nor for sale." (P. 484, 2d ed.)
2. "Personal and household effects, not merchandise, of citizens of the United States dying abroad." (P. 487, 2d ed.)
3. "Wearing apparel in actual use, and other personal effects (not merchandise), professional books, implements, instruments, and tools of trade, occupation or employment of persons arriving in the United States. But this exemption shall not be construed to include machinery, or other articles imported for use in any manufacturing establishment, or for sale." (P. 489, 2d ed.)
*498 By § 1 of the act of August 10, 1790, ch. 39, 1 Stat. 181, there were exempted from duty, "the clothes, books, household furniture, and the tools or implements of the trade or profession of persons who come to reside in the United States." This exemption was continued by § 2 of the act of May 2, 1792, ch. 27, 1 Stat. 260.
As to the above clause 1, Schedule I of the act of July 30, 1846, ch. 74, 9 Stat. 49, exempted from duty "household effects, old and in use, of persons or families from foreign countries, if used abroad by them, and not intended for any other person or persons, or for sale." The same exemption was continued in § 3 of the act of March 3, 1857, ch. 98, 11 Stat. 194, and in § 23 of the act of March 2, 1861, ch. 68, 12 Id. 195. By § 22 of the act of July 14, 1870, ch. 255, 16 Id. 265, 268, exemption was extended, in addition, to "household effects of persons and families returning or emigrating from foreign countries, which have been in actual use abroad by them, and not intended for any other person or persons, or for sale, not exceeding the value of five hundred dollars." The above clause 1 first appeared in § 5 of the act of June 6, 1872, ch. 315, 17 Stat. 234, and is now in force as part of § 2503 of the Revised Statutes, by virtue of § 6 of the act of March 3, 1883, ch. 121, 22 Stat. 518.
As to the above clause 2, § 9 of the act of August 30, 1842, ch. 270, 5 Stat. 560, exempted from duty "books, and personal and household effects, not merchandise, of citizens of the United States dying abroad." Omitting the words "books and" this provision was repeated in Schedule I of the act of July 30, 1846, ch. 74, 9 Stat. 49, and in § 3 of the act of March 3, 1857, ch. 98, 11 Id. 194, and in § 23 of the act of March 2, 1861, ch. 68, 12 Id. 195, and is now in force as part of § 2503 of the Revised Statutes, by virtue of § 6 of the act of March 3, 1883, ch. 121, 22 Stat. 520.
The history of clause 3 above is fully given in Astor v. Merritt, 111 U.S. 210.
In June, 1876, the Attorney-General advised the Secretary of the Treasury that the words "personal effects," in clause 3 above, did not include carriages previously in use, but only *499 such things as are worn, like apparel, upon the person, or are used in connection therewith; and shortly afterwards he advised the same officer that the words "household effects," in clause 1 above, did not include carriages used abroad not less than one year and intended for personal use here. 15 Opinions, 113, 125. On this construction the department has acted. The last opinion proceeded on the ground that early and repeated decisions in England had held that books, wares, horses, &c., did not pass under bequests of "household goods and effects," and that the express mention of books, in clause 1, and the omission of other articles so determined not to be included under the general term "household effects," indicated that "carriages" were not within the exemption.
The word "effects" means "property or worldly substance." When it is accompanied, in a will, by words of narrower import, the bequest, if not residuary, may be confined to species of property ejusdem generis with those previously described. But the analogies to be derived from wills are not strictly applicable to a case like the present, and no material aid can be derived from decisions in regard to wills. The construction of the words "household effects" in a will often depends largely on the meaning of words in other provisions in the will, and upon the qualification by the word "other," as referring to specific articles before named, like the word "other" in clause 3 above. In the present case the only direct qualification of "effects" is "household."
Persons who dwell together as a family constitute a "household." In New York, a statute exempted from execution a cow "owned by any person being a householder." In Woodward v. Murray, 18 Johns. 400, a judgment debtor, who owned a cow, had left his wife and children, they continuing to reside in the house he had occupied. While they were on the road, removing to the house of the wife's father, with the cow and their household furniture, the cow was seized on execution. The court held that the exemption continued so long as the wife and children remained together "as a family," and that they continued to be the debtor's "household" and he the "householder."
*500 The question for decision in this case is, whether the carriage of the plaintiff fell under either of these heads: (1) "household effects, in use, of a person or a family from a foreign country, used abroad by the person or the family not less than one year, and not intended for any other person or persons, nor for sale;" (2) "personal effects (not merchandise), nor for sale, of a person arriving in the United States."
The carriage had been in use as a family carriage, abroad, by the plaintiff, as owner, for more than a year. She came from abroad after a temporary residence there of three years, and imported the carriage two weeks later for use here, and not for any other person nor for sale. Was it "household effects" or "personal effects" of the plaintiff? We think that it fell within clause 1 and was "household effects."
In the provision respecting the "household effects" of persons or families, there is an evident intention to include articles which pertain to a person as a householder or to a family as a household, which have been used abroad not less than a year, and are not intended for others nor for sale. A carriage is peculiarly a family or household article. It contributes, in a large degree, to the health, convenience, comfort and welfare of the householder or of the family. The statute is not limited to articles of household furniture, or to things whose place is necessarily within the four walls of a house. Clause 2 above uses the words "personal and household effects." This serves to show that, by the use of the words "household effects," alone, in clause 1, in the same section of the statute, something is intended different from "personal effects;" and that those words embrace articles which the words "personal effects" do not cover. So, too, if the words "other personal effects," in clause 3, should be extended to embrace articles properly covered by the words "household effects" in clause 1, such household effects would come in free, although not used abroad for a year, and the door would be opened wide for the introduction, without duty, of large numbers of articles, as "household effects," which it is intended should pay duty. We do not find it necessary, in this case, to consider any further the construction of the words "other personal effects," in clause 3, because *501 we place our decision on the ground that this carriage was "household effects" of the plaintiff.
The protest claimed that the carriage was "personal effects" in actual use, under § 2505, and, as such, free and not subject to the duty imposed on it, but did not claim it to be "household effects." The solicitor-general concedes that the objection to the protest is a "bare technicality," and that its language could hardly mislead the officers. A proper protest, as well as an appeal, are prerequisites to the right to sue. § 3011 Rev. Stat., as amended by the act of February 27, 1877, ch. 69, 19 Stat. 247. The protest must set forth "distinctly and specifically" the grounds of objection to the decision of the collector as to the rate and amount of duties. § 2931 Rev. Stat. This provision was taken from the act of June 30, 1864, ch. 171, § 14, 13 Stat. 214, and is substantially the same as that in the act of February 26, 1845, ch. 22, 5 Id. 727. A protest is not required to be made with technical precision, but is sufficient if it shows fairly that the objection afterwards made at the trial was in the mind of the party and was brought to the knowledge of the collector, so as to secure to the government the practical advantage which the statute was designed to secure. Converse v. Burgess, 18 How. 413; Swanston v. Morton, 1 Curtis, 294; Kriesler v. Morton, Id. 413; Burgess v. Converse, 2 Id. 216; Steegman v. Maxwell, 3 Blatchford, 365; Frazee v. Moffitt, 20 Id. 267. This protest apprised the collector that the carriage was claimed to be free, under § 2505, as a carriage actually used abroad over a year. The "household effects" clause was in the mind of the party and the collector could not fail to so understand. The protest was sufficient.
The judgment of the Circuit Court is affirmed.